 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA.N. Electric Corp.and its successor or alter ego,Ozone Electric Corp.andJose Gonzalez, RayEdwin Coffie,and Ismael De Jesus. Cases 2-CA-19011, 2-CA-19227, 2-CA-19387, and 2-CA-19429computedin the mannerprescribed inNew Hori-zons for the Retarded,283 NLRB 1173 (1987), andaccrued to the date of payment, minus the taxwithholdings required by Federal, state, and citylaws:August 21, 1989Jose Gonzalez$274,383SECOND SUPPLEMENTAL DECISIONJohn Gonzalez255,947AND ORDERRay Coffie196,997RupertAllen273,887BY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYIsmael De Jesus197,377On January 5, 1989, Administrative Law JudgeEleanorMacDonald issued the attached decision.The Respondent filed exceptionsand asupportingbrief, and the General Counsel filed a brief answer-ing the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge's rulings,findings,2and conclusions3 and to adopt the recommendedOrder as modified.4ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set out in full here. It is or-dered that the Respondent, Ozone Electric Corpo-ration,New York, New York, found herein to bethe alter ego of the Respondent A.N. Electric Cor-poration, its officers, agents, successors, and as-signs, shallmake whole each of the employeesnamed below by payment to them of the amountsset forth oppositetheir names,plus interest to beiTheRespondent has requested oral argumentThe requestisdeniedas the record,exceptions,and briefsadequately present the issues and thepositions of the parties2 The Respondent has exceptedto some of the judge's credibility find-ingsThe Board's established policy is not to overrulean administrativelaw judge'scredibilityresolutions unless theclearpreponderance of allthe relevantevidence convincesus that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd 188 F.2d 362 (3d Cir 1951)We have carefullyexamined therecord and find no basis for reversingthe findingsIn addition,someof theRespondent's exceptions assert that the judge'srulings,findings,and conclusions demonstratebias and prejudiceOncareful examinationof the judge'sdecision and the entirerecord, we aresatisfied that such contentions are without merit8We note the February23, 1988 judgmentof the UnitedStates Courtof Appeals for the Second Circuit,No. 88-4018, enforcing the Board'sprevious backpayOrder against RespondentA N Electric Corp,and thecourt's remand of the proceeding to the Board for litigation of the statusand liability of RespondentOzone Electric Corp as analter ego or suc-cessor andfurther backpaymatters in the administrative law judge's deci-sionSee 285NLRB 297 (1987) Our decisionherein is consistent withthe court's remand,which re-established the Board's jurisdiction in thisproceeding.4We willsubstitute a more appropriateOrder, specificallysetting forththe backpayamounts owed, for thatof the administrative law judgeThe net backpay figures above reflect backpaycomputations only up to February 21, 1988. TheRespondent remains responsible for complyingwith the Board's reinstatement Order, 276 NLRB887 (1985); the' rights of all the discriminatees arethus reserved in futuro.Polly Chill, Esq.,for the General Counsel.Bruce H. Beckmann, Esq.,of New York, New York, forRespondent Ozone Electric Corp.Ismael De Jesus,for the Charging Party.Jose Gonzalez,for the Charging Party.SECOND SUPPLEMENTAL DECISIONELEANOR MACDONALD, Administrative Law Judge.On September 30, 1985, the National LaborRelationsBoard issued its Decision and Order at 276 NLRB 887,finding that Respondent A.N. Electric had unlawfullydischarged Jose Gonzalez, John Gonzalez, Ray Coffie,Jose Robles, RupertAllen, and IsmaelDe Jesus, and or-dering Respondentto reinstateitsemployees and makethem whole for any loss ofearnings.On May 16, 1986,the UnitedStatesCourt of Appeals for the Second Cir-cuit enforced the order of the Board based on a consentjudgment.On August 29, 1986, the Acting Regional Di-rector for Region 2 issued a backpay specification andnotice ofhearing allegingvarious amounts of backpaydue for the six employeesnamedabove, specifying thatthe backpay continued to accrue from certain dates in1982 and 1983 until a valid offer ofreinstatement wasmade to the six employeesand allegingthat since De-cember 1982, a new Respondent, Ozone Electric Corp.,was the alter ego or successor with knowledge of its un-remedied unfair labor practices of Respondent A.N.Electric. The specification alleged that Ozone is liable toremedy the unfair labor practices of A.N. Electric, in-cluding the obligation to reinstate the employees and tomake them whole.Ozone Electric filedan answergenerally denying theallegationsof the specification.The General Counselmoved the Board to grant summary judgment as to A.N.Electric and to strike the answer of Ozone Electric.On August 10, 1987, the National Labor RelationsBoardissuedits Supplemental Decision and Order at 285NLRB 297, granting summary judgment as to A.N.Electric and concluding that A.N.'s liability was asstated in the Specification calculated through June 30,1986.With respect to Ozone, the Board ordered that a296 NLRB No. 30 OZONE ELECTRIC CORP.hearing beheld todetermine the alter ego or successorstatus andliability of Ozone. The Board ordered that thehearing"also addressany othermatters concerning thebackpay specification which theadministrative law judgedeems appropriate in light of a determination of Re-spondentOzone'sstatus."On February 23, 1988, theUnited StatesCourt of Appeals for the Second Circuitissued its supplemental judgment enforcing the supple-mentalOrder of the National LaborRelations Board.On November 30, 1987, theRegionalDirector forRegion 2 issued a supplementalbackpay specification andnotice ofhearing allegingthe backpay liability throughNovember 30, 1987, andnotingthat backpay continuedto accrue becausethe employees had not received validoffers ofreinstatement.Ozone filedan answer on Janu-ary 5, 1988. On February22, 1988,the Regional Direc-tor issued an amended supplementalspecificationwhichwas furtheramended on March 10,1988. Ozone amend-ed its answer onFebruary25 and againon March 17,1988.Thismatterwas heardby me in New York, NewYork,on 8 daysbetween February 22 and May6, 1988.On March 2,1988, Respondent Ozone calledThomas J.Carlough to testifyconcerning the wage rates used tocompute grossbackpay foremployeessubject to theDavis-BaconAct and related Acts. Before Carlough'stestimonywas concluded,he was excusedwith the un-derstandingthat he would return tocomplete his testi-mony at a later date.A reason forhis need to return at alater date was thathe did nothave allthe technical datawith himthatwerenecessaryfor histestimony in sup-port ofOzone's contentions concerning the proper grossbackpay.On March 2, as thehearingwas being ad-journed,agreedon the record that Carlough wouldreturn totestify on April5, 1988.Due todelays in en-forcement proceedings related to a subpoenaserved bycounselfor Ozone,the hearing did not resume until May6, 1988.On that day, Carlough did notappear.CounselforOzone advised that Carlough had called him thenightbefore andstated thathe could not appear for"personal reasons." No showing havingbeen made whyCarlough, who hadample noticeof thedate of hearing,could not appearas scheduled,and no furtherwitnessesbeingcalled,the hearing was closed.Igavenotice tocounsel that I intendedto strike Carlough's testimonysinceGeneral Counsel had had no opportunity to cross-examine the witness.Ihereby strike the testimony ofCarlough.Upon the entire record,includingmy observations ofthe witnesses,and due considerationof the briefs filed byGeneral Counseland RespondentOzone Electric in July1988, 1 makethe following'FINDINGS OF FACTA. TheAlter Ego and Successor IssuesThe criteria used to determine whether an alter eqo re-lationship exists between two entities include:IThe transcript was correctedin accordancewith thestipulation ofcounsel on May 6, 1988. Additional corrections were notedand made tothe record.191(1) Common ownership and control(2) Substantially identical management(3) Common business purpose(4) Nature of operations(5)Common customers or similar business andmarket(6) Common premises and equipment(7) Common supervision(8)Nature and extent of dealings between thetwo entities(9) Formation of alter eqoto evade the ActSeeFugazy ContinentalCorp.,265 NLRB 1301 (1982),enfd.725 F.2d 1416 (D.C. Cir.1984),where the courtheld that "common ownership isnotan absolute prereq-uisite to a finding ofalter egostatus" (emphasis in origi-nal) 725 F.2d at1420;CrawfordDoor SalesCo., 226NLRB 1144 (1976).In the instant case, the facts relevant to a finding thatOzone is an alterego of A.N. Electricare as follows:Richard M.Lipsman,Esq.,was the attorneyfor bothA.N. and Ozone.2Lipsman testified that sometime in1981,Louis Squillante came to him and Lipsman pre-pared a stock certificate and certain other documents forA.N.; Squillante told Lipsman that he would hire hisson-in-law Nicole Argano as a licensed electrician be-cause Argano "did not have a job." Squillante,who heldall the stockin AN.,died in 1987.Argano testified that he was employedby A.N. andmanaged the day-to-day operationsof thebusiness. InA.N. Electric,Argano was the only employee with anelectrician's license.He helped his father-in-law Squil-lante estimate jobs and he checked the jobs to make suretheywere being done right.Accordingto Argano, he at-tended all the meetings whereA.N. neededto appear be-cause he knew all the men and allthe jobs.Squillantedid not know anybody and he did not know what wasgoing on.3No one else was ever in charge of the jobsitesfor A.N., according to Argano.On occasion he broughtmaterials to the jobsites and he broughtthe pay for theemployees.Although General Counsel sought A.N.'srecords, for the most part these could not be found, ac-cording to Lipsman.Thus, only somecorrespondenceand some canceled checks were able to be introducedinto evidence.As morefully setforthin Judge Green's decision inthe underlying case, in the summer of 1982,the employ-ees of A.N. became aware that as a subcontractor on afederally funded rehabilitationjob theiremployer wasliable to pay them certain wages and benefits.They con-fronted Argano and the violations of the Act soon beganto occur.The firstcharges in the underlying case werefiledin July 1982, and the case before Judge Green wastried betweenFebruaryand May 1983.2A N is apparently no longer in existence,and Lipsman no longerrepresents A.N Lipsman represents Ozone for matters other than the in-stant backpay proceeding8According to Argano the same obtains for meetings relating toOzone;itspresident,Cathy Cataraso, does not attend them becauseArgano knows all the men and all the jobs 192DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn the summer of 1982, Lipsman received a telephonecall from Cathy Cataraso or her father Paul Argano.4Lipsman was told that Cataraso would be starting anelectrical contracting business and that her father wasgoing to give her money to start the business. Lipsmanthought that thiswas astrange development, but Catar-aso told him that her father and brother were behindher.According to Lipsman, Cataraso said that "she wasaware of the problems that A.N. Electric had." Lipsmantestified that he incorporated Ozone and that he repre-sented Ozone "with the understanding with Mr. Squil-lantewho at that point was terminating his business be-cause of these problems that had occurred with these in-dividuals, these discriminates. He was not financially ableto continuein businessand for awhile represented them[A.N. and Ozone] concurrently."Lipsmantestified thatCatarasowas aware that Squillante was going out ofbusiness due to problems with the Department of Labor.Cataraso, on the other hand, testified that she had no in-formation about A.N. and that she was not told aboutA.N.'s problems.According to Cataraso, she has no background in elec-tricity and she is not a licensed electrician. As a youngwoman just out of school, she worked as a teller andthen stayed home with her child. After a while, her mar-riage ended and she asked her father if she should gointo business.Her father agreed to back her and shehired her brother because he was out of a job. Her fathersent her to see Lipsman and he gave her $10,000 andthen $20,000. Ozone was incorporated on October 15,1982,with Cataraso as the president and sole sharehold-er.Cataraso is also the treasurer and secretary of Ozone;Argano is the assistant treasurer and assistant secretary,apparently because he holds an electrician's license andone of the officers of an electrical contractor must be li-censed. Similarly, Argano was an officer of A.N.Both Lipsman and Cataraso testified that for a periodof months Ozone and A.N. occupied the same officespace in a building owned by Flushing Bank and then bythe Bank of New York. In 1984, Palerna Realty, a corpo-ration ownedby Cataraso, bought the building from thebank.Cataraso paid the rent, but Ozone did not takeover anyleasefrom A.N. According to Cataraso, shebrought a desk from home and Squillante continued touse his desk.She and Squillante were sometimes in theoffice together. They answered each other's phone calls.The record does not disclose when Squillante stoppedcoming to the office.According to Lipsman, Cataraso had very little experi-enceand Argano hired the employees for Ozone whenthe company was set up. Argano hired some men whohad worked for A.N. because he knew that they werecapable.Cataraso testified that she works in the Ozone office acouple of hours a day and that she has always workedpart-time at Ozone. She does the bookkeeping and takescare of things in the office. She and Argano look at thebulletin listing jobs Ozone might want to bid on and theylook at blueprints together. Argano does all the estimat-ing and puts in bids for the jobs. Cataraso never visitsthe jobsites and Argano hires all the employees ofOzone. Cataraso testified that Argano is the superintend-ent of Ozone Electric. He handles the correspondencewith contractors and with insurance companies. Arganoalso testified that on occasion he brings materials and thepaychecks to jobsites.Cataraso did not receive any compensation fromOzone until 1986. At the present time, Cataraso is paid$500 per week by Ozone and Argano is paid $600.According to Cataraso, she did not pay any money toSquillante and he did not pay her any money. However,General Counsel introduced into evidence a check fromA.N. Electric dated December 23, 1982, for $20,000.This check was made out to cash and was endorsed byOzone Electric on the back. Cataraso explained thischeck by stating that Squillante had borrowed moneyfrom her father and that he repaid it to Cataraso so thatshe couldstart her business.Although none of the wit-nesses identified the handwriting on the check, I am con-fident that the check was written on behalf of A.N. byArgano and endorsed by Argano in the name of OzoneElectric.5The record shows that until March 1983 Ozone's bankstatements were sent to Argano's home address. That ad-dress is the same as that of Louis Squillante; Argano tes-tified that at the time in question he shared a two-familyhouse with his father-in-law. The record shows that bankstatements for A.N. Electric had been sent to the sameaddress while A.N. was in business. When Argano wasaskedwhy Ozone bank statements were sent to thehouse he shared with Louis Squillante, Argano gave anunresponsive answer.Catarasowas not forthcoming on the subject ofOzone's finances. She claimed not to know who wrotevarious checks to suppliers of Ozone, an incredible posi-tion in view of the fact that she and Argano run the busi-nessand that she did notnameany office employee ofOzone who might have written the checks. The claim isalso incredible in view of the fact that some of thecheckswere in avery distinctive handwriting which Ihave no trouble at all ascribing to Argano. Cataraso'sname appears at the bottom of all the checks. One of thechecks in evidence was written by Ozone to KennedyElectricSupply, a supplier used by both A.N. andOzone; the check bears a notation at the top "ANELEC." Although the witnesses could not say whowrote thematter atthe top, I find that it is in Argano'shandwriting.I find Cataraso's lack of candor troubling. She contra-dicted Lipsmanabouther knowledge of A.N.'s problems.She failed to identify handwriting on checks for largesums of money paid out by the company she owns. Aftersharing an office with Louis Squillante for months oreven years, she contended that she did not know aboutthe troubles A.N. was experiencing. In addition, herbrother and her father knew about A.N.'s problems, butshe would have us believe that she knew nothing aboutthem. I do not find that Cataraso was a credible witnessSThe record is full of documents written in the handwriting of4 Cathy Cataraso and Nicolo Argano are brother andsister.Argano OZONE ELECTRIC CORP.and I shall not credit her testimony where it is contra-dicted by other more credible evidence.Argano testified in large part in response to leadingquestions put to himby counselfor Ozone.Icautionedcounsel for Ozone that he should not use leading ques-tionsbecause the answers would not be given anyweight, but Argano seemed incapable of testifying with-out leading questions.In addition,Argano gave muchcontradictory testimony.Further, he wasveryuncoop-erative in responding to questions posed by GeneralCounsel and he professed not to know many things suchas the price of tools.Since Argano has been in the elec-tricalbusiness,by his own admission,since his teenyears, I cannot believe that he did not have the informa-tion requested.Ibelieve that Argano tried hard not totellGeneral Counsel anything that might be of use.6 Ishall not credit the testimony of Argano where it is con-tradicted by other more reliable evidence.Argano testified that he began to work for Ozone inOctober 1982.He also testified that in the fall of 1982 hewas checkingA.N.'s jobsat 139th St.and Lenox AvenueinManhattan and at Mohican Avenue in the Bronxalmost everyday.According to Argano,he received nopay from A.N. from August 1982, but he continued tohelp Squillante finish off the jobs.Both Cataraso and Argano testifiedthat A.N. did notlend nor give large tools to Ozone.'Argano stated thatthe tools used byA.N. belongedto Sal Coico, a manwho was involvedinA.N.in a capacity that has neverbeen fully explained on the record. Coico also owned awhite truck that was used byA.N. According to Arganoand Cataraso,Ozone rented large tools when it first wentinto business and then bought tools when it could affordto do so. Neither Cataraso nor Argano could recallwhen this was. An orange truck was apparently ownedby Argano;he claimed that it was neverused by A.N.nor by Ozone.Argano testified that Ozone never had atruck and never used a truck;however,he also testifiedthat the tools used at the Beck Streetjob byOzone werestored in"his truck."Argano testifiedthat 25to 30 percent of Ozone's jobsare private and not federally funded.He did not specifythe names of anyprivate jobsand no contracts or otherdocuments relating to those jobs were introduced intoevidence.Ido not credit this testimony.The evidenceshows that Ozoneworkedon the same type of federallysubsidized rehabilitation jobs that A.N. had done, in thefive boroughsof New York City.The documentary evidence showsthatbothA.N.Electricand Ozone Electric used Kennedy Electric Co.as a major supplier of equipment.The testimony ofCharles Roslonowski,vice president and sales managerof Kennedy,showsthatKennedy is one of the large sup-pliers in the NewYork Cityarea and has about 1500 ac-6 1 note that in testifying before Judge Green in the underlying case,Argano stated that he could not recall when or under what circum-stances he ceased being employedby A.N.,and he testified that he couldnot recall the last name of the person he reported to; her name was"Cathy."This is Cataraso,Argano's sister.rA contractor uses certain large and expensive tools on a job. Theseare to be distinguished from the hand tools which are owned by the indi-vidual employees and which are brought to the job by them193counts.Roslonowski has knownArgano 14 or 15 years.His testimony tended to show thatA.N. and Ozone haddifferent files and credit applicationswith Kennedy. Al-though he testified that he had consulted his files inpreparation for his testimony,these were not introducedby Respondent Ozone. I findRoslonowski's testimony oflittle help.Itwas established by the many documents introducedinto evidence that Argano wrote most of the checks onA.N.'s accountto suppliers,toGovernmentagencies,and for large sums of cash.I have no difficultyat all inidentifying his handwriting on these checks.In addition,many of the business records of Ozone Electric were in-troduced into evidence.These documents show thatArganocorrespondedwithsuppliers,with governmentalagencies,with prime contractors,and with other organi-zations.Much correspondence was addressed to him per-sonally.An overviewof the documents introduced intoevidence disclosesthatArganocontrolled every aspectof Ozone's affairsand thatthe outsideworldconsideredhim the sole representative of Ozone.None of the mate-rial in evidence is addressed to Cataraso.Indeed, asshown above, Ozone'sbank statements were sent toArgano for the first6 months of its existence.Rafael Gonzalez was employedby A.N.beginning inmid-February 1982. He was madea foreman by Arganowhen Sal CoicoleftA.N. in August 1982.According toGonzalez,A.N. worked on federallysubsidized jobs suchas Lenox Avenue and 139thStreet andMohican Avenuein the Bronx.Gonzalez stated that in August 1982, themen went over to Beck Street to put temporary lights onthe jobsite.Then, in Octoberor a bit later in 1982, themen began work on the Beck Streetjob in theBronx.8Thiswas also a federally subsidized residential rehabilita-tion job.9 Apparently,the Beck Street job ended aroundApril or May 1983. According to Gonzalez, beforeChristmas1982,Argano met withthe men and told themthat he was changing the nameof thecompany becauseof thecharges that were made against A.N. to the effectthatthe men were being underpaid.Sometime after this,the men began receivingtheir pay by check rather thanin cash as had been the custom;the checks were from"OzoneElectric"and were signed by Cataraso.Gonzalez testified that bothA.N. and Ozone used anorange truck;the men used the same large employer-sup-plied tools as they had used withA.N. and the same 17men still worked under Gonzalez'supervision.Gonzalezdeniedthat Ozonerented any large equipment except forone machine used to drill through cement.Gonzalez, asforeman fromApril 1982,was responsible for calling inthe men's hours to theofficeso that theirpay could becalculated and he also called in his need for materials onthe job.Gonzalez stated that he called in this informa-tion to Squillante when the employer wasA.N. and thathe continued to do the same when it waschanged toOzone. Sometimes,Gonzalez made thesecalls to Ar-gano's house at night;he would speak to either Argano6 The men had been workingfor AN. and they included, besides Gon-zalez,Coffee,De Jesus Jr., Jimmy,and Robles.9 It is possible to know whenjobs are federallysubsidized because ofthe mandatory signs posted in front of the worksite. 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDor Squillante on these occasions.As far as the directionof the work, Gonzalez testified that only Argano gavehim orders;neither Squillante nor Cataraso ever gavehim an order. After the Beck Street job, Ozone did fed-erally subsidizedwork at the Ramirez Apartments, atBoynton Avenue,atBelmont Avenue, and at KellyStreet in the Bronx.Gonzalez stated that all but oneA.N. job had been federally funded and that all theOzone jobs he knew of were federally funded. Gonzaleztestified that on the Ramirez Apartment job, the BelmontAvenue job, and the Boynton Avenue job, there wasovertime work on Saturdays and sometimes in the after-noons after normal quitting time.On theBoyntonAvenue job,the men worked some Sundays.1°ArganofiredGonzalez in 1985.Gonzalez was an impressive wit-nesswho recalled dates well and was cooperative oncross-examination.I shall rely on his testimony.Gonzalez' testimony was supported by that of formeremployeesof A.N.and Ozone.Jose Antonio Robles wasemployed by A.N. from June1982 until mid-January1983.He worked at the 139th Street jobsite, and whilehe was there he was moved to the Beck Street job tohelp out on various occasions.Robles stated that beforeChristmas 1982 Argano told the men that the name ofthe Company would be changed and for that reason themen would not work for a few weeks. He was laid offfor a few weeks from Christmas until the second week ofJanuary 1983. When he went back to work the name ofthe Company was changed to Ozone.Employee RupertAllen also testified that he worked for A.N. at 139thStreet andLenox Avenue.He was occasionally pulledoff the 139th Street job, and sent to the Beck Street jobat 4 p.m.The Board found herein that the employees confrontedArgano beginning in late July 1982, with the fact thatthe job at Mohican Avenue was federally funded andthat the employees were entitled to higher wages thanthey were receiving. The Department of Labor investi-gation began at the 139th Street location in early August.The threats to discharge employees and the actual dis-charges began in the summer of 1982.Later,RespondentA.N. obtainedemployee signatures on certain allegedsettlement documents which the Board has found to beinvalid under the Act. These documents apparently con-stituted an attempt to secure a release of liability fromthe employees at sums much lower than the sums whichmight be owing for violations of the Davis-Bacon Act.Thus, A.N. was aware that it might be liable to pay sub-stantial sums to its employees and ittookaction begin-ning in summer 1982, to avoid having to pay money toits employees.It is clear that A.N. has been shown totake actions motivated by a desire to evade its responsi-bilities under the Act. l1 The first charges were filed here10 1 do not credit the denials of Cataraso and Argano relating to over-time work11 Indeed,the underlying decision by Judge Green states that A.Nceased operatingasA.N.Electric in December 1982 and changed itsname to Ozone Electric.This finding was not disturbed by the Board andisbinding as against A.N. Moreover, I am bound by the finding of theBoard that the discharges of Robles,Coffie,Allen, and De Jesus tookplace in January 1983, a time whenA N. was purportedlyout of businessand only Ozone was in business.beginning in July 1982, so that A.N. knew from that timethat it might be liable to its employees both under theDavis-Bacon Act and the National Labor Relations Act.The evidence that Ozone was established in order toevade A.N.'s responsibilities is overwhelming.A.N. didsome preliminary work at the Beck Street jobsite in thesecond half of 1982 but by the time work on the jobbegan in earnest,the company performing the work wascalledOzone. Gonzalez, the foreman, testified that thesame employees were working for Ozone at Beck Streetas had worked for A.N. Electric. The only reason givenon the record for the decisionby A.N.to go out of busi-ness was that there were problems with the employees.The only reason given on the record for the establish-ment of Ozone was that Cataraso needed a business to gointo.It is more than mere coincidence that she formedOzone to carry on the work begun by A.N., with thesame employees,using the same tools, the same truck,the same premises,and the same supervisors.Further-more, she used some of the capitalof A.N.as evidencedby the check for $20,000 that A.N. gave to Ozone. Thetransferof the $20,000was not an arm's-length transac-tion;indeed,no documents have been introduced toshow that any debt actually existed from Louis Squil-lante to Cataraso's father and no principal to the transac-tiontestified about it.Most of A.N.'s corporate recordsseem to have disappeared,an unusual situation since thesame attorney represents Ozone as representedA.N. andsince the samefamilymembers areinvolved in bothcompanies.From what appears on the record, A.N. gaveOzone $20,000. Although the lack of explanation by Re-spondent concerning the true interestsbehind A.N. andOzone precludes any exact finding about the financial re-lationship among the persons concerned in the business-es, it is clear that a family group hasused A.N. andOzone to engage in the electrical contracting businessand that the businesses differ only in the corporate nameand structure.Cataraso, her father,Argano, and hisfather-in-law Squillante have all beeninvolved,have alllent their names and efforts to these two businesses andhave used the corporate structures to gain income and totransfer capital, tools, and employees to their advantage.A major advantage in the setting up of Ozone was toavoid potential liability to the discriminatees as a resultof the charges filedagainstA.N. Electric.The constant figure in this corporate rearrangement isArgano.He has, according to his testimony,run the busi-nessfor both A.N. and Ozone.12Heperformed the bid-ding and estimating.He supervised the employees andjobsites.He hired and fired employees.He dealt with theprime contractors,and the various governmental agen-cies.As Argano testified, he did these things because hewas the one who knew all about the business.Cataraso,by her own admission,knew nothing about the electricalcontracting business and has never worked at Ozonemore than on a part-time basis.It is also clear thatArgano handled the financial affairs of both A.N. and181 note that Judge Green referred toArganoElectricCorp,248NLRB352 (1980), where Argano was found to be the president of thecorporation and his brother-in-law Louis Squillante was found to be thesuperintendent and supervisor OZONE ELECTRIC CORP.Ozone; the bank statements for both corporations wentto his home address until March 1983, and the docu-ments introduced into evidence show that Argano wrotechecks in his own hand on the accounts of both corpora-tions.I conclude that the evidence here is sufficient to meetthe criteria for an alter ego set forth above. As discussedhere,A.N. and Ozone were controlled by the samefamily.Both were managed by Argano.Both operated aselectrical contractors on federally funded residential re-habilitation projects in New York City. Both worked onthe Beck Street job in 1982.Both used the same premisesand large tools and trucks.Both bought great quantitiesfrom the same supplier.Rafael Gonzalez was a foremanforA.N. and was the foreman for Ozone until 1985. Alarge sum of money was transferredfromA.N. toOzone.Finally, the evidence is overwhelming thatOzone was formed to evade the Act.ChippewaMotor Freight,261NLRB 455 (1982), citedby Respondent Ozone, is not apposite.In that case, thealleged alter ego was found not to be a disguised con-tinuance of the previous employer formed to avoid re-sponsibilities under the Act, and there were also foundgreat dissimilarities in the method of operation,equip-ment, customers,and supervision of the two employers.In reaching this conclusion,Ihave reliedonMar-KayCartage,277 NLRB 1335 (1985), where the Board foundthat an inexperienced family member took over as nomi-nal head of a family owned business in order to evaderesponsibilities underthe Act. 277 NLRBat 1341.Even if Ozone were not found to be the alter ego ofA.N. Electric, I would find that Ozone is the successorof A.N.with knowledge of its unfair labor practices. SeePerma Vinyl,164 NLRB 968 (1967), enfd. sub nom. U.S.Pipe & Foundry Co. v. NLRB,398 F.2d 544 (5th Cir.1968);Golden State Bottling Co. v. NLRB,414 U.S. 168(1973).InPermaVinyl,theBoard foundthatthe successorhad acquired the predecessor's business with knowledgeof the unfair labor practice proceeding against the prede-cessor, that the successor had continued to operate theformer facility without substantial change, that the oper-ation was continued at the same location,that essentiallythe same personnel were employed and that they workedunder the same supervisors who had been on the prede-cessor'spayroll.In the instant case, Ozone is operatingessentially the same business without substantial change,at the same location,with the same personnel and thesame supervisors,namely, Argano and Ralph Gonzalez. Inote that Gonzalez was not fired until 1985. As towhether Ozone "acquired" the Company from A.N., theavailable evidence shows that the answer is in the affirm-ative. I repeat that the lack of candor of Cataraso andArgano and the disappearance of most of the financialrecords sought by General Counsel have made it difficultto determine exactly what happened in the fall andwinter of 1982-1983. However, the check from A.N. toOzone in the amount of $20,000 and the use by Ozone ofA.N.'s tools shows that Ozone acquired capital and ex-pensive tools from A.N. I have found above that Lips-man testified that Cataraso knew of the problems of A.N.and that charges had been filed againstA.N. Further,195Argano was the superintendentof both A.N. and Ozone;he was theson-in-law of the owner of A.N. and thebrother of the owner of Ozone.He was the one whorepresented both businesses to the outside world. Inthese circumstances,it is fair to infer that Argano in-formed Cataraso of the status of the charges against A.N.Thus, I find that Ozone had knowledge of the unfairlabor practices pending against A.N. at the time Ozonewas incorporated in October 1982 and acquired the cap-italand tools of A.N. Electric.SeeGolden State,supra.B. The Backpay IssuesGeneral Counsel presented two witnesses from theU.S.Department of Labor who testified as to themethod of calculating pay due to employees subject tothe Davis-Bacon Act and related Acts on federally subsi-dized rehabilitation projects.The record contains no evi-dence contradicting the testimony of these two expertwitnesses.Louis Graciano was a compliance specialistand field investigator with the Wage and Hour Divisionof the U. S. Department of Labor responsible for auditsunder the Davis-BaconAct. HeinvestigatedA.N. andfound violations of the Davis-Bacon Act and of relatedActs. A.N. eventually entered into a consent order. Gra-ciano also investigated the Beck Street job and he foundthatmany of the employees of Ozone at Beck Streetwere the same men who had worked on various jobs forA.N. He found that the Beck Street job was going onsimultaneouslywith the A.N. jobat 139th Street andLenox Avenue. On the Beck Street job, Graciano foundthat Ozone's payroll records were not accurate and thatemployee interviews were more reliable than the compa-ny records.Graciano calculated the gross backpay duefor violations of Davis-Bacon Act and related Acts forthe Beck Street job. Edmund Vargas is a compliance of-ficerwith the Wage and Hour Division of the U.S. De-partment of Labor.He also investigated the A.N. jobsitesand found violations. Vargas testified at length about themethod of calculating the proper wages of electricianson the type of jobs conducted by Ozone Electric andA.N. Electric and about the applicable wage determina-tions issued by the Department of Labor. I find that themethod of calculation used by General Counsel in thebackpay specification is reasonable.Respondent questioned the discriminatees at lengthabout their efforts to find work after their discharges andabout their interim earnings.The results of these exami-nations are as followsRupert Allentestified that after he was fired by Ozonein January 1983 he got various jobs in the electrical in-dustry.He had to drop out of his apprentice program inorder to take nonunion jobs and drive a taxi.Allen keptno records of his earnings and his memory of eventswhich took place a few years ago was not good. Al-though the backpay specification here, as amended,shows long periods of time when Allen had no interimearnings and was apparently unemployed, Allen testifiedthat he was sure he was not unemployed for 9 months ata time.Allen stated,"Iknow I wasn't sitting down thatlong period of time."From his testimony, I concludethat for some of the time when General Counsel shows 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDno interim earnings,Allen was in factdriving a cab andearning $250per week. Thus, I find that for the firstthree quartersof 1984 Allenwas driving a cab andearned $3250 per quarter. Further,Ifind,based on histestimony, thatin 1986 he drovea cab for 3months andearned $3250;I shall assignthis to the first quarter of1986.Allentestified that inthe third quarter of 1987 hetook a 1-month visit to Jamaica and that he did not gothere to seekwork; further, he tooka 1-week vacation inthe second quarterof 1985. There shouldbe a reductionin hisnet backpay for theseamounts since vacation wascomputed as a fringe benefit in the grossbackpay. Theburdenof provinginterim earnings is on Respondent,and Respondent has not shownany exceptthose dis-cussed here and detailed in thespecification. Further, ithas not been shown thatAllen failed to seek work. Allencredibly testified that wheneverhe was outof a job, hetriedto get a new onethrough the Union, that he wentaround to construction sites asking forwork, and thatwhen all else failedhe drove a cab. Allenshould beawarded backpay in accordwith the followingcomputa-tions,which,it is noted,are currentonly to February 21,1988, and are reserved in futuro.Gross BackpayInterim EarningsNet Backpay19831st qtr.$9,798$2,488$7,3102d qtr.12,5844,0438,5413d qtr.14,63394413,6894th qtr.15,1192,01613,10319841st qtr.15,1193,25011,8692d qtr.15,1193,25011,8693d qtr.15,1193,25011,8694th qtr.15,2751,56813,70719851st qtr.15,275015,2752d qtr.14,1002,42011,6803d qtr.15,5053,25012,2554th qtr.16,2243,25012,97419861st qtr.17,3943,25014,1442d qtr.17,3942,25315,1413d qtr.17,394017,3944th qtr.17,3942,23615,15819871st qtr.18,7074,16014,5472d qtr.18,7072,52016,1873d qtr.12,9551,20011,7554th qtr.18,7072,40016,30719881st qtr.10,0739609,113Total$273,887Ray Comaetestified that after he was discharged byOzone on January 21, 1983, he tried to get jobs throughthe Union and then through Local 3. He stopped lookingforwork through the unions when he started his ownbusiness in 1985.Coffie testifiedabout his interim earn-ings which are shown on the specification as amended.Coffieshould be awarded the sum of $196,997 as calcu-lated in the specification as amended,General Counsel'sExhibit 60,towhich Ifmd thatno change is necessary.SeeArduiniMfg.Corp.,162 NLRB 972 (1967).Thesecalculations are current only to February 21, 1988, andCoffie's rights are reserved in futuro.IsmaelDe Jesuswas discharged by Ozone on January25, 1983.He triedto fmda job through the Union unsuc-cessfully and he was finally assistedby Local 3. Thespecification as amended shows De Jesus' interim earn-ings for 1983.In 1984,De Jesus went to Puerto Rico tobe with his ailing mother.After4 weeks, he got a joband was employed in Puerto Rico through1985.Al-though De Jesus stated that in 1984 he was out of workfor a while and performed"side jobs" to pay his bills,the amounts earned on these side jobs are not indicatedon the specificationwhichshows no interim earnings forthe last two quartersof 1984.However, I am mindful ofthe rule which states that it is Respondent's burden toshow interim earnings;it is clear that Respondent did notmake any record sufficient to allow me to find any inter-im earnings for De Jesusfor thelast half of 1984. I notealso that De Jesus provided paystubs in his possession toshow his interim earnings throughout this period. In thefirst quarter of 1986,De Jesus was involved in an acci-dent and for the next 8 or 9 months he could not work.Afterhe recovered a bit,he earned about$2500 doingodd jobs but he was not well enough to perform hisusual work. In the firsthalf of1987, he only attemptedto work enough to pay certain bills because he was stillconcerned about his physical condition.During thisperiod,De Jesus was not seeking employment compara-ble to his employment with Ozone.I note that the speci-fication does not show any interim earnings for the firsttwo quartersof 1987and no explanation was offered forthis omission.In the summer of 1987, De Jesus moved toMiami and his earnings thereafter are shown on the spec-ification as amended.General Counsel urges that DeJesus' move to Puerto Rico did not constitute a failure toseek comparable employment and thus a failure to miti-gate damages. Respondent has not offered any proof thatPuerto Rico does not offer comparable job opportunities.I find that the move to Puerto Rico did not constitute awillful loss of earnings.Rainbow Coaches,280 NLRB 166(1986).General Counsel also argues that had De Jesussuffered his accident while in the employment of Ozone,"he would have receivedany sick paycustomarily paidby Ozone in accordancewithitscollective bargainingagreementwith Local 363. Thereforehis net backpayshould not be reduced as a result of his accident, sincethe loss of pay was not willful and he would in all likeli-hood have received pay during the period of his disabil-ity." It is the burden of General Counselto prove back-pay owing to the discriminatees.It is clearthatwhile hecould not work at his regular employment De Jesus wasnot available for work and is therefore not entitled tobackpay.General Counsel has not claimed that De Jesus'accident was related to his interim employment and hasnot shown what provision,ifany,would have beenmade for sick pay or disabilitypay forDe Jesus had heremained in Ozone's employ.SeeAmericanMfg.Caof OZONE ELECTRIC CORP.Texas,167 NLRB 520, 522-523 (1967);Big Three Indus-trialGas Co.,263 NLRB 1189, 1200-1202 (1982). There-fore, I cannot award backpay to De Jesus for the periodof time he could not work due to his accident in 1986and for the first two quarters of 1987.Backpay should be awarded to De Jesus in accordancewith the amounts claimed by General Counsel in thespecification, as amended, General Counsel's Exhibit 60,except that no backpayis duefor the year 1986 and forthe first two quarters of 1987. Deducting the properamounts from the specification results ina total amountdue to De Jesus of $197,377. I note that De Jesus' quiphas been calculated only up to February 21, 1988, andhis rights are reserved in futuro.John Gonzalezwas discharged from A.N. on July 22,1982.He testified credibly andin somedetail about hisefforts to find work after his discharge. He sought jobsand kept a list of the places he contacted. At varioustimes he was unemployed because he could not findwork, but he made efforts to be employed.Ithas notbeen shown that he did not reasonablyseek employment.Some corrections should be made to the specification asdrawn by General Counsel. John Gonzalez testified thatin the first quarter of 1983 he worked forRex Manage-ment for about 2-1/2 months at $300 per week. Thus, hehad interim earnings of $3000. Further, he stated thatfrom mid-May 1986 he worked at Inter City Communi-cations at $700 per week. Thus, he hadinterim earningsin the second quarter of 1986 of $3500. Finally, he testi-fied that he was involvedin a caraccident in the fall of1987 and could not work for about 10 weeks.It is notclaimed that this accident relatedto his interimemploy-ment and there has been no proof submitted concerningany sick leave or other benefits to which employees ofOzone might be entitled. Thus, he is not entitled to back-pay for 10 weeks in the last quarter of 1987. SeeAmeri-canMfg Co. of Texas,supra, andBig Three IndustrialGas Co.,supra. In 1988, John Gonzalez started his ownbusiness which consists of performing electrical work, re-modeling andinstallingkitchens. Starting one's own busi-nessisan acceptable method of mitigating the loss ofpay.See Arduini Mfg. Corp.,supra.I find that John Gon-zalez should be awarded backpay in accordance with thefollowing figures which were calculated up to February21, 1988, and are reservedin futuro:Gross BackpayInterimEarningsNet Backpay19823d qtr.$12,045$0$12,045,4th qtr.13,3512,03511,31619831st qtr.13,3513,00010,3512d qtr.13,3511,72611,6253d qtr.13,4194,4858,8664th qtr.15,8736,2249,64919841st qtr.15,8734,10811,7652d qtr.15,8734,10811,7653d qtr.15,8734,10811,7654th qtr.15,8734,10811,765197GrossBackpayInterim EarningsNet Backpay19851st qtr.15,8736,9108,9632d qtr.15,8736,9108,9633d qtr.15,8736,9098,9644th qtr.16,2241,00015,22419861st qtr.17,394017,3942d qtr.17,3943,00014,3943d qtr.17,3947,8009,5944th qtr.17,3947,9509,44419871st qtr.18,7072,80015,9072d qtr.18,7075,76012,9473d qtr.18,70772017,9874th qtr.4,3174803,83719881st qtr.10,0738,1551,918Total$255,947JoseGonzalezwas discharged from A.N. on July 22,1982.He describedin some detailhis search for workfrom that time forward. Gonzalez always looked forwork, but he was not always successful and he oftenwent for weeks between jobs. On these occasions, he didsmall side jobs for various people. I am satisfied from thetestimony that Jose Gonzalez was reasonably diligent inlooking for work and that he asked people he knewabout work and went around to variousconstructionsites inquiring if there was work available for him. InMarch 1983, Jose Gonzalez signed a purported "Re-lease,"which by its terms sought to settle all claims hemight have under the NLRA and the Davis-Bacon Act,to provide for withdrawal of all charges filed with theNLRB and the U.S. Department of Labor, and to indem-nity A.N. Electric Corporation, Argano Electric Corpo-ration,Nicolo Argano, and Louis Squillante. The docu-ment, on its face, recites various facts which are untrue;the date of signing is not set out correctly, the purportedreleasewas not discussed with counsel for the GeneralCounsel nor with the administrative law judge whoheard the underlyingcaseand the document was notsigned at the Regional Office. Nor was any representa-tion made by counsel for Respondent that the documentwas discussed with any official of the U.S. Departmentof Labor.It seemsthat this document differs from the re-lease found invalid by Judge Green and the Board in theunderlying case. In any event, the document is not bind-ing on mesincethe issue of Jose Gonzalez' illegal dis-charge and A.N.'s liability to make him whole and offerhim reinstatement were decided in the underlying case.However, Jose Gonzalez did testify before me that inMarch 1983 he received $6000 from Lipsman, who, atthat time, represented both A.N. and Ozone Electric. Itwould seem unjust, therefore, not to offset the sum of$6000and Ishall add thisamountto Jose Gonzalez' in-terim earningsfor the first quarter of 1983. Therefore,Jose Gonzalez should be made whole in the amount of$274,383 based on the specification, General Counsel's 198DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDExhibit 60. This amount was calculated up to February21, 1988,and Gonzalez'rights are reserved in futuro.Jose Robleswas discharged by Ozone on January 21,1983.When he found that Local 363 was of no help tohim in securing employment,he joined Local 3 and ob-tained employment in the winter of 1983. However, hewas subpoenaed several times,apparently in connectionwiththe underlying case here, and he was eventuallylaid off because his attendance was not steady.Robles'testimonywas inconsistent; at first he stated that hestopped looking for further employment in the beginningof 1983, then he testified at length that after his layofffrom the Local 3 shop he registered for unemploymentand went to look for work pursuant to instructions fromthe unemployment service.He stated that he applied forseveral civil service jobs and he looked for jobs as anelectrician through the newspapers.Later,Robles testi-fied that at some point,which he did not specify but per-haps in 1984,he refused work from Local 3 because hehad registered to enter college in September 1984. Stilllater,Robles testified that he looked for work everydayand that for the balance of 1983 and most of 1984 he wassupported by his mother and his various girlfriends. Atthe time of the hearing on the specification, Robles testi-fied that he was "a professional student" and that he hadbegun to attend school in September 1984. The specifica-tion lists no interim earningsforRobles after the firstquarter of 1983.My impression of Robles was that hewas not candid and that he took no care with his testi-mony, answering anything that came into his mind at themoment without regard for whether it was accurate.Based on Robles' contradictory testimony it is impossiblefor me to find that Robles made a reasonable search forwork.Respondent has thus met its burden of showingthat Robles incurred a willful loss of earnings.I concludethatRobles is not entitled to any backpay pursuant tothe specification.On these finding of fact and conclusions of law, andon the entire record,I issue the following recommend-ed'aORDERThe Respondent, Ozone Electric Corp., New York,New York, its officers,agents, successors,and assigns,shall pay to John Gonzalez, Jose Gonzalez, Ray Coffie,Rupert Allen,and Ismael De Jesus the sums indicated inthe discussion above, plus interest.14 Further,Respond-entOzone is responsible for complying with the rein-statement order,and the discriminatees'rights for peri-ods after the dates covered in this Order are reserved." If no exceptions are filed as provided by Sec 102.46 of the Rulesand Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board andbecome it findings,conclusions,and Order,and all objections shall bedeemed waived for all purposesi4 In accordance withNew Horizons for the Retarded,283 NLRB 1173(1987), interest on and after January 1,1987, shall be computed at the"short-term Federal rate"for the underpayment of taxes as set out in the1986 amendment to 26 U.S.C. § 6621 Interest on amounts accrued priorto January 1, 1987 (the effective date of the 1986 amendment to 26U S.C § 6621),shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977).